Case 2:20-cv-02703-DMG-PJW Document 19 Filed 05/06/20 Page 1 of 1 Page ID #:242



                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.     CV 20-2703-DMG (PJWx)                                    Date    May 6, 2020

   Title Adam Friedman, et al. v. FCA US, LLC, et al.                                   Page    1 of 1


   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                NOT REPORTED
                Deputy Clerk                                              Court Reporter

      Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
               None Present                                               None Present

  Proceedings: IN CHAMBERS—ORDER REMANDING ACTION TO LOS ANGELES
               COUNTY SUPERIOR COURT

          Defendant FCA US, LLC removed this action to this Court on March 23, 2020. Notice of
  Removal [Doc. # 1]. Plaintiffs Adam Friedman and Lisa Damato filed a Motion to Remand
  (“MTR”) this action to Los Angeles County Superior Court on April 24, 2020. MTR [Doc. # 14.]
  On May 5, 2020, Defendant filed a notice of non-opposition to the MTR. [Doc. # 18.] Given that
  there is no dispute that this case should proceed in state court, the Court hereby directs the Clerk
  of Court to REMAND this action to Los Angeles County Superior Court. All scheduled dates and
  deadlines are VACATED/

  IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
